Citation Nr: 9906720	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-27 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for left inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1970 to November 
1979.  The record also reflects service in the Wyoming Air 
National Guard.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Cheyenne, 
Wyoming Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

A left inguinal hernia was initially demonstrated years after 
service, and no competent evidence tending to link the 
veteran's postoperative left inguinal hernia to service has 
been presented.


CONCLUSION OF LAW

The claim for entitlement to service connection for a left 
inguinal hernia is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991 and Supp. 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records indicate that the veteran was treated 
for left groin pain in April 1971.  Examination was negative 
for a hernia and at that time the diagnosis was probable 
muscle strain.  In July 1971 the veteran was treated for 
muscle soreness in the left inguinal area.  Examination 
revealed no tenderness and was negative for a hernia.  The 
impression was muscle strain.  

The veteran's August 1979 separation examination was negative 
for a hernia.

Periodic examinations for reserve purposes in 1984, 1986, and 
1990 were negative for hernia pathology and the veteran 
denied that he had or had had a hernia or rupture.  On a 
periodic examination in 1995, it was reported that a hiatal 
hernia had been diagnosed in 1992 and had been symptomatic 
about one week a year since then.  

Private outpatient treatment records dated from February 1995 
to May 1997 include a May 1997 entry in which the veteran 
reported pain in the left inguinal area when he coughed.  Dr. 
B. did not find a hernia on palpation, but ordered a 
herniogram in light of the veteran's complaints of longtime 
pain.  The herniogram revealed bilateral inguinal herniae.  
The left hernia was larger, extending down approximately 4 
centimeters (cm.) through the inguinal canal.  The right 
extended 1 cm. into the inguinal canal.

In June 1997 S.K., M.D., reported the patient's history of 
left groin pain for several years.  He noted the history 
given by the veteran of being told by military health care 
providers that he had a muscle strain because no hernia was 
palpable.  That month the veteran underwent an elective 
repair of left inguinal hernia.

The veteran's June 1997 application for service connection 
denied by the RO in July 1997.  

In August 1997 the veteran filed a Notice of Disagreement 
supported by a detailed statement regarding the history of 
his hernia.  He related a history of abdominal pain while on 
active duty.  The Air Force physicians told the veteran that 
he had a muscle strain because they never detected a hernia.  
His private physician, Dr. B. was also unable to detect a 
hernia until he ordered a herniogram.  Dr. S.K., the surgeon 
who performed the repair surgery reportedly told him that the 
hernia had been present for quite some time and that surgery 
revealed that the hernia was well hidden.

The veteran also stated that he spent nine years in the Air 
Force as a telephone cable splicer.  The work required 
physical fitness, entailed lifting of manhole covers, 
extensive climbing, pulling heavy cable through manhole ducts 
and manual digging.  Thereafter, the veteran was a member of 
the Wyoming National Guard for 17 years.  During that duty he 
participated in rapid runway repair which required lifting of 
180 lb. steel sheets as well as hand digging and masonry.  He 
was also required to lift heavy equipment such as mobility 
bags and tool boxes as well as maintain physical fitness.

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has also held that although a 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by 
a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, 5 Vet. 
App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).

Analysis

The Board notes that service medical records document muscle 
strain in service.  However, they indicate that no hernia was 
detected.  Several examinations in the years following 
service were negative for hernia pathology.  A hiatal hernia 
was noted on an examination in 1995, but the first indication 
of the presence of a left inguinal hernia was in May 1997.  
The veteran indicates that Dr. S.K. told him that the hernia 
had been present for a quite some time.  Hearsay medical 
evidence, as transmitted by layperson, cannot be sufficient 
to render veteran's claim well grounded; connection between 
what physician said and layperson's account of what he 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

The evidence of record does not tend to show that a left 
inguinal hernia was present in service or that current hernia 
pathology is related to an injury or disease incurred in 
service.  There is no competent medical opinion that any 
nexus exists between the post operative hernia and active 
service.  Although the veteran believes his hernia was 
incurred during a period of active service, he is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

In light of the absence of medical findings of a left 
inguinal hernia until many years after service separation and 
in the absence of competent evidence linking the veteran's 
current left inguinal hernia, status postoperative, to his 
service or to any incident of service, his claim is 
implausible and not well-grounded.  38 U.S.C.A. § 5107(a); 
Caluza, 7 Vet. App. 498, 506 (1995); Grottveit, 5 Vet.App. 91 
(1993).  Therefore, as a matter of law, the claim must be 
denied.  38 U.S.C.A. § 5107(a); Edenfield v. Brown, 8 
Vet.App. 384 (1995), Boeck v. Brown, 6 Vet.App. 14 (1993). 

The Court has held that VA has a duty to assist a claimant in 
the completion of an application for benefits under 
38 U.S.C.A. § 5103(a) (West 1991 and Supp. 1998), depending 
on the particular facts in each case.  Beausoleil v. Brown, 8 
Vet. App. 459 (1996).  However, the Court has also held that 
the duty to assist in the development of the evidence exists 
only when the claimant has reported the existence of evidence 
which could serve to render a claim well grounded.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  The facts and 
circumstances of this case are such that no further action is 
warranted.

ORDER

Entitlement to service connection for a left inguinal hernia 
is denied.   




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

- 6 -


- 1 -


